t c summary opinion united_states tax_court sharon j fix petitioner v commissioner of internal revenue respondent docket no 12958-99s filed date sharon j fix pro_se j robert cuatto for respondent wolfe special_trial_judge this matter is before the court on petitioner’s motion for leave to file motion to vacate out of time embodying motion to vacate motion filed on date it was heard pursuant to the provisions of sec_7463 of the internal_revenue_code all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure the order to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner seeks to vacate a stipulated decision of this court entered on date petitioner contends that the stipulated decision was entered as a result of fraud on the court background by notice_of_deficiency respondent determined that petitioner was liable for an income_tax deficiency for and an addition_to_tax for filing her return after its due_date petitioner filed a small_tax_case petition with this court on date and her case was calendared for the court’s trial session in phoenix arizona commencing on date petitioner’s case was assigned to erin huss ms huss an attorney employed at respondent’s phoenix office petitioner was present in the courtroom prior to the scheduled calendar call in phoenix on date petitioner was not represented by counsel henry eide mr eide her former accountant who prepared her return was present in the courtroom to provide moral support for petitioner and to satisfy his curiosity about tax_court proceedings kent ellsworth mr ellsworth petitioner’s accountant at the time of trial represented petitioner during pretrial settlement negotiations mr ellsworth is not an attorney or otherwise authorized to represent clients before this court and he was not present in the courthouse on the date of the phoenix calendar call prior to the phoenix calendar call petitioner discussed her case with ms huss and they completed a previously negotiated agreement to settle the parties entered into a stipulated decision document signed on date by petitioner and j robert cuatto a supervising attorney with respondent’s phoenix office in relevant part the stipulated decision document signed by the parties states pursuant to agreement of the parties in this case it is ordered and decided that there is a deficiency in income_tax due from the petitioner for the taxable_year in the amount of dollar_figure and that there is no addition_to_tax due from the petitioner for the taxable_year under the provisions of sec_6651 it is hereby stipulated that the court may enter the foregoing decision in this case the decision was entered by the court on date and it became final days later on date on date nearly years after the decision in her case became final petitioner wrote a letter to the court and asked that the decision be set_aside in the letter petitioner alleged that she was coerced and intimidated by ms huss into signing the stipulated decision document petitioner wrote in part before i even entered the hearing ms erin hess sic confronted my accountant who had accompanied me to explain what happened to the documents she aggressively dressed him down verbally and the character of her accusations so intimidated him that he turned on his heel and left the building abandoning me i was then coerced into signing the decision document by ms hess who demanded that i either sign the document immediately or she would have me jailed on the spot i never went before the judge to argue my case and defend myself as a result of the actions of ms hess and it was not a matter of choice i even tried to leave the court building when faced with this illegal and unconscionable onslaught but ms hess had me brought back to her by two court security guards against my wishes there is no way i would have signed that decision document any other way because i knew i did not owe the money and in spite of all the denials of irresponsible behavior by irs counsel and their associates i continue to be on the target of threats and intimidation from the district counsel’s office over this matter petitioner’s letter was filed by the court as petitioner’s motion on date discussion under sec_7481 a decision of the court in a small_tax_case becomes final days after the decision is entered rule provides that a motion to vacate or revise a decision shall be filed within days after the decision has been entered unless the court shall otherwise permit as previously noted the decision in this case was entered on date petitioner did not file a motion to vacate or revise the decision within days of that date and under sec_7481 the decision became final on date as a general_rule the court lacks jurisdiction to vacate a decision once it becomes final 859_f2d_115 9th cir affg 86_tc_1319 122_tc_264 an exception to this general_rule applies where a decision was obtained by fraud on the court 113_f3d_670 7th cir affg tcmemo_1995_209 abatti v commissioner supra pincite the court_of_appeals for the ninth circuit whose opinions are controlling in this case defines fraud on the court as ‘an unconscionable plan or scheme which is designed to improperly influence the court in its decision ’ abatti v commissioner supra pincite quoting 441_f2d_930 9th cir vacating 52_tc_295 the concept of fraud on the court is a narrow one and should be applied in the interest of preserving the finality of judgments toscano v commissioner supra to prove fraud on the court petitioner has the burden of establishing by clear_and_convincing evidence that an intentional plan of deception designed to improperly influence the court in its decision has had such an effect on the court abatti v commissioner t c pincite see drobny v commissioner supra pincite pulitzer v commissioner tcmemo_1987_408 the burden_of_proof cannot be met by broad assertions and the moving party must come forward with ‘specific facts which will pretty plainly impugn the official record ’ drobny v commissioner supra pincite quoting 387_f2d_689 7th cir in the present case petitioner failed to introduce any credible_evidence in support of her allegations that she was coerced by threats and intimidation into entering into a stipulated decision not only did petitioner fail to establish that any improper conduct occurred but her account of the circumstances leading to and surrounding the signing of the stipulated decision document was contradicted by several credible witnesses including her own former accountants mr eide and mr ellsworth petitioner argues that mr eide left the courtroom on the date set for trial after a verbal altercation with ms huss but mr eide explicitly disagreed with petitioner’s statement and testified that he did not have any contact with ms huss on that day mr eide also stated that he did not witness any discussions petitioner had with ms huss on the date of the calendar call mr ellsworth testified that petitioner had agreed to the terms of a pretrial settlement that served as the basis for the stipulated decision he explained that the settlement was a very favorable one for petitioner denied that petitioner was coerced into the settlement and testified that with respect to the negotiation i was happy because it seemed like we had saved several thousand dollars he said i thought we’d done a really good job while mr ellsworth stated that petitioner was in agreement with the favorable settlement he had negotiated for her he noted that she did not seem to understand fully the taxation of her capital_gains ms huss testified that her dealings with petitioner were professional and strongly denied petitioner’s accusations that she coerced and intimidated her into signing the stipulated decision document in response to petitioner’s accusatory questions ms huss specifically denied ever threatening to have petitioner thrown into jail or brought back into the courtroom by security personnel against her will further ms huss made it clear that she never has threatened a taxpayer with a jail mr ellsworth explained she had a hard time understanding the capital_gain law she couldn’t understand how you can be taxed on something when you don’t get the cash and i tried to explain it over and over again that the cash is irrelevant in calculating capital_gains it’s actually a situation of basis versus sales_price and we couldn’t establish basis over the numbers that we talked about and that’s why we settled for what we did sentence and never has asked security guards to restrain a taxpayer ms huss’s testimony was clear explicit and entirely credible with respect to petitioner’s statements that security personnel had refused to allow her to leave the courthouse and had acted on ms huss’s orders steve borak senior deputy for the u s marshals service testified that the court’s security officers do not take orders from respondent’s counsel and that it would defy intuition for security personnel to involve themselves in the judicial process further mr borak testified that no incident reports were filed at any point during the court’s date phoenix trial session since security personnel must file an incident report any time they are involved with verbal confrontations or the use of force an incident report would have been filed if security officers had brought someone back into the courtroom against his or her wishes petitioner has failed to show that the stipulated decision entered in this case was the result of fraud on the court petitioner has not shown that attorney erin huss or any security personnel engaged in any improper actions in the handling of petitioner’s case the record establishes that petitioner’s accusations of fraud on the court are without merit for reasons set forth above petitioner’s motion is denied reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order denying petitioner’s motion for leave to file motion to vacate will be issued
